Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections Withdrawn
	Claim 12 was objected. Applicant’s amendment to claim 12 overcomes this objections. As such, this objection is withdrawn.

EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Greg Hsu (Reg. No. 61,007), on September 23, 2021. 
Listing of Claims 

1.	(Currently Amended) A method of fabricating a semiconductor device, comprising:
forming a plurality of first semiconductor nanosheets in a p-type device region and a plurality of second semiconductor nanosheets in an n-type device region, wherein both the first and second semiconductor nanosheets are spaced apart from each other;
depositing an n-type work function layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets;

forming a patterned mask on the passivation layer in the n-type device region;
removing the n-type work function layer and the passivation layer in the p-type device region in an etching process using the patterned mask as an etching mask;
removing the patterned mask after the etching process;
depositing a p-type work function layer to surround each of the first semiconductor nanosheets in the p-type device region and to cover the passivation layer in the n-type device region;
forming an interfacial layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets before depositing the n-type work function layer; and
depositing a gate dielectric layer on the interfacial layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets before depositing the n-type work function layer.

5.	(Cancelled)

12.	(Currently Amended) A method of fabricating a semiconductor device, comprising:

removing the first semiconductor layers of the first and second fin structures to form spaces between the second semiconductor layers and between the hard mask and the topmost second semiconductor layer;
depositing a gate dielectric layer, an n-type work function layer and a passivation layer in sequence to surround each of the second semiconductor layers and the hard mask in the p-type and n-type device regions and to fill the spaces, wherein a sidewall of the passivation layer vertically overlaps a sidewall of the gate dielectric layer;
forming a patterned mask in the n-type device region, wherein the patterned mask has a sidewall that is at a boundary between the p-type and n-type device regions;
etching the n-type work function layer and the passivation layer in the p-type device region using the patterned mask as an etching mask;
removing the patterned mask; and
depositing a p-type work function layer to surround each of the second semiconductor layers and the hard mask in the p-type device region and to cover the passivation layer in the n-type device region,
wherein the patterned mask comprises a bottom anti-reflective coating (BARC) and a photoresist on the BARC, and the BARC is in direct contact with the passivation layer in the n-type device region.


forming nanostructures in a p-type device region and an n-type device region of a substrate;
forming a gate structure wrapping around the nanostructures and covering the substrate in the p-type region and the n-type region, wherein the gate structure comprises an n-type work function layer;
conformally forming a passivation layer over the n-type work function layer, wherein a thickness of the passivation layer between fin structures and a thickness of the passivation layer over the fin structures are substantially the same;
patterning and removing the n-type work function layer and the passivation layer in the p-type device region;
comformally forming a p-type work function layer wrapping around the nanostructures and covering the substrate in the p-type region and the n-type region;
conformally forming a capping layer over the p-type work function layer; and
forming a patterned mask over the passivation layer in the n-type device region,
wherein a sidewall of the n-type work function layer is substantially aligned with a boundary between the n-type device region and the p-type device region after removing the n-type work function layer and the passivation layer in the p-type device region.

22.	(Cancelled)

(New) The method as claimed in claim 21, wherein the p-type work function layer covers a sidewall of the passivation layer at the boundary between the n-type device region and the p-type device region.

27. 	(New) The method as claimed in claim 12, wherein the hard mask in the p-type device region and the hard mask in the n-type device region are formed together.

STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 12 and 21 “Claims - 07/12/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 07/12/2021” is acknowledged. 
 	This office action considers Claims 1-4, 6-15, 21, and 23-27 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-4, 6-15, 21, and 23-27 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming an interfacial layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets before depositing the n-type work function layer; and depositing a gate dielectric layer on the interfacial layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets before depositing the n-type work function layer” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 12: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the patterned mask comprises a bottom anti-reflective coating (BARC) and a photoresist on the BARC, and the BARC is in direct contact with the passivation layer in the n-type device region” – as recited in claim 12, in combination with the remaining limitations of the claim.
Regarding independent claim 21: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “conformally forming a capping layer over the p-type work function layer; and forming a patterned mask over the passivation layer in the n-type device region, wherein a sidewall of the n-type work function layer is substantially aligned with a 
The most relevant prior art of references (US 20200083326 A1 to Ok) substantially discloses in Figures 1-8 and in paragraph ([0030]-[0044]) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20200083326 A1 to Ok) is considered pertinent to applicant's disclosure. See form PTO-892. Ok discloses in Figures 1-8 and in paragraph ([0030]-[0044]) forming a plurality of first semiconductor nanosheets in a p-type device region (nanosheets 112 in pFET region; Fig. 1; [0030-0031]) and a plurality of second semiconductor nanosheets in an n-type device region (nanosheets 112 in nFET region), wherein both the first and second semiconductor nanosheets are spaced apart from each other (nFET and pFET nanosheets are spaced apart as shown in Fig. 1); depositing an n-type work function layer (106; [0033] – “may apply to the deposition of an n-type WFM on both nFET and pFET regions”) to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets; removing the n-type work function layer and the passivation layer in the p-type device region in an etching process using the patterned mask as an etching mask (Ok Fig. 6 shows 106 (work function layer) is removed. Furthermore, [0044] teaches “may apply to the deposition of an n-type WFM on both nFET and pFET regions, removal of the n-type WFM from the pFET region” – therefore, Ok teaches the claimed limitation. Since the passivation layer is on the work function layer, removing the work Ok Fig. 6 shows mask layer 120 is removed) after the etching process; and depositing a p-type work function layer to surround each of the first semiconductor nanosheets in the p-type device region and to cover the passivation layer in the n-type device region (Ok Fig. 8 (and [0043]) shows n-type WFM 140 is deposited. Also see [0044] “removal of the n-type WFM from the pFET region, and subsequent deposition of a p-type WFM in the pFET region”. Since the passivation layer is formed on the work function layer (in the combination), when the work function layer is removed, the passivation layer would be removed as well. Therefore, Ok teaches the claimed limitation).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 12 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1, 12, and 21 are deemed patentable over the prior art.
Claims (2-4, 6-11), (13-15, 27), and (23-26) are allowed as those inherit the allowable subject matter from claims 1, 12, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/


/MOIN M RAHMAN/Primary Examiner, Art Unit 2898